Exhibit 10.1

 

 

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP

(Landlord)

and

NYT REAL ESTATE COMPANY LLC

(Tenant)

 

 

FIRST AMENDMENT TO

LEASE AGREEMENT

 

 

Dated: As of August 31, 2009

 

  Block:   1012      Lots:   1001, 1003, 1009-1027 and 1035      County:   New
York      Property Location:    620-628 8th Avenue,           263-267 and
241-261 West 40th Street,        242-244 West 41st Street,        231-235 West
40th Street,        248-256, 260-262 and 268 West 41st Street        634 and
630-632 8th Avenue,        New York, New York

DOCUMENT PREPARED BY AND WHEN RECORDED, RETURN TO:

Troutman Sanders LLP

405 Lexington Avenue

New York, New York 10174

Attention: Simon D. Cices, Esq.

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE AGREEMENT

THIS FIRST AMENDMENT TO LEASE AGREEMENT, dated as of August 31, 2009, between
620 EIGHTH (NY) LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”), having an address c/o W.P. Carey & Co. LLC, 50 Rockefeller Plaza,
2nd Floor, New York, New York 10020, and NYT REAL ESTATE COMPANY, LLC, a New
York limited liability company, (“Tenant”), having an address at 620 Eighth
Avenue, New York, New York 10018.

R E C I T A L S:

A. Landlord and Tenant entered into a lease agreement dated as of March 6, 2009
(the “Existing Lease”) relating to certain premises more particularly described
in Exhibit A attached hereto (the “Leased Premises”).

B. A memorandum of the Existing Lease was recorded on March 12, 2009 in the
Office of the Register of the City of New York, New York County as CRFN
2009000072465, as amended by Amendment to Memorandum of Lease recorded on
July 9, 2009 as CRFN 2009000209149.

C. Landlord and Tenant desire to amend the Existing Lease as hereinafter
provided.

AGREEMENT:

1. (a) All capitalized terms used but not defined in this Amendment have the
meaning given to them in the Existing Lease.

(b) As used herein, the term this “Lease” shall mean the Existing Lease, as
amended by this Amendment.

2. Paragraph 2 of the Existing Lease is hereby amended as follows:

(a) The definition of “Lender” is hereby deleted and the following is hereby
inserted in its place:

“Lender” shall mean any Person (and its respective successors and assigns) which
may on or after the date hereof, make a Loan to Landlord or to Landlord and 620
Eighth Lender NYT (NY) Limited Partnership or be the holder of a Note.

 

1



--------------------------------------------------------------------------------

(b) The definition of “Loan” is hereby deleted and the following is inserted in
its place.

“Loan” shall mean any loan made by one or more Lenders to Landlord or to
Landlord and 620 Eighth Lender NYT (NY) Limited Partnership, which loan (i) is
secured either (A) by a Mortgage and an Assignment, or (B) a Pledge and (ii) is
evidenced by a Note, but shall not include the loan secured by the Security
Documents.

(c) The definition of “Note” is hereby deleted and the following is hereby
inserted in its place.

“Note” shall mean any promissory note evidencing the obligation of Landlord or
Landlord and 620 Eighth Lender NYT (NY) Limited Partnership to repay a Loan as
the same may be amended, supplemented or modified.

(d) The definition of “Permitted Encumbrances” is hereby amended by adding the
following new clause (iii): “(iii) the Landlord Mortgage (except that the term
“Permitted Encumbrances” as used in Paragraph 20(a) shall specifically exclude
the Landlord Mortgage)”.

(e) The following new definition is inserted in Paragraph 2 of the Existing
Lease:

    “Pledge” shall mean a pledge of the Security Documents made by Landlord in
favor of a Lender to secure a Loan; such pledge may include a pledge by 620
Eighth Lender NYT (NY) Limited Partnership of the W.P.C II Mortgage and the note
secured thereby.

3. Tenant and Landlord confirm and acknowledge that the maturity date of the
sale leaseback financing evidenced, secured and governed by the Existing Lease
and the other Transaction Documents is the date (the “SLF Maturity Date”) which
is the earliest of (i) the date Tenant purchases the Leased Premises pursuant to
the Purchase Option, (ii) the date Tenant delivers the Beneficial Transfer
Documents to Landlord, and (iii) three (3) Business Days after the “Early
Maturity Date”, where the term “Early Maturity Date” means the date which is the
earlier of (1) the Purchase Date, if Tenant timely delivers the Option Notice
pursuant to Paragraph 34 (a) of the Existing Lease, but thereafter Tenant
defaults in its obligation to close on the Purchase Option on the Purchase Date
pursuant to Paragraph 20 of the Existing Lease or (2) the last day that Tenant
could have timely delivered the Option Notice to Landlord under the terms of
Paragraph 34(a) of the Existing Lease, if Tenant fails to so timely deliver said
Option Notice pursuant to Paragraph 34(a) of the Existing Lease. If on or before
SLF Maturity Date,

 

2



--------------------------------------------------------------------------------

Tenant shall not either close on the Purchase Option or execute and deliver the
Beneficial Transfer Documents, such failure shall constitute a maturity date
event of default; provided that Landlord’s sole remedy with respect to such
maturity date event of default shall be the right to foreclose upon Tenant’s
beneficial interest in the Leased Premises under the Landlord Mortgage (whether
by judicial foreclosure or power of sale), it being expressly acknowledged and
agreed by Tenant that no notice or cure period shall be required to be given by
Landlord under this Lease prior to the commencement of any such remedy by
Landlord, that such remedy shall be, to the fullest extent permitted by
applicable Laws, cumulative and concurrent and not exclusive of any other remedy
that Landlord may be entitled to with respect to any other Event of Default
under this Lease and shall be exercisable at the sole discretion of Landlord.
Upon the occurrence of a maturity date event of default, Tenant shall be
required to pay to Landlord as liquidated and agreed final damages for Tenant’s
maturity date event of default (it being agreed that it would be impracticable
or extremely difficult to fix the actual damages) an amount equal to the sum of
(x) $250,000,000 plus (y) all reasonable costs or expenses incurred by Landlord
in foreclosing on the Landlord Mortgage or otherwise collecting such damages.

4. Paragraph 22(c) of the Existing Lease is hereby amended by deleting the last
sentence thereof and inserting the following in its place:

“Upon the occurrence of a Limited Remedy Default, Tenant shall be required to
pay to Landlord as liquidated and agreed final damages for Tenant’s Limited
Remedy Default (it being agreed that it would be impracticable or extremely
difficult to fix the actual damages) an amount equal to the sum of
(x) $250,000,000 plus (y) all reasonable costs or expenses incurred by Landlord
in foreclosing on the Landlord Mortgage or otherwise collecting such damages.
One year after the delivery of the Beneficial Transfer Documents and the
recording of the True Assignment and the payment of all applicable transfer
taxes thereon, Landlord shall record a satisfaction of the Landlord Mortgage,
unless during such one year period Landlord has commenced a foreclosure action
under the Landlord Mortgage and such foreclosure action has not been
discontinued or terminated. Upon the completion of a foreclosure on Tenant’s
beneficial interest in the Leased Premises under the Landlord Mortgage (whether
by judicial foreclosure or power of sale) solely as a result of a Limited Remedy
Default, (i) Landlord will be the sole owner of the beneficial interest in the
Leased Premises and the leasehold estate created by the Severance Lease and
(ii) the leasehold estate in the Leased Premises created by and vested in Tenant
pursuant to this Lease shall not be affected by such foreclosure and Tenant
shall remain the tenant under this Lease in accordance with the terms and
provisions contained herein (it being understood that the Option Lapse Date has
occurred with respect to all of the provisions of the Lease).

 

3



--------------------------------------------------------------------------------

5. If Tenant shall receive a notice (a “Pledge Notice”) from Landlord that
Landlord has obtained a Loan which is secured by a Pledge, which Pledge Notice
states the name and address of the Lender, then if at any time thereafter,
Tenant receives a notice from the Lender that an event of default has occurred
under the loan documents which evidence, secure or relate to the Loan made by
such Lender, then thereafter, all decisions, consents, approvals or options to
be made by Landlord shall instead be made by Lender and payments of Basic Rent
and the Purchase Price shall be made as directed by Lender until Lender notifies
Tenant that the event of default has been cured to the satisfaction of Lender or
that the Loan has been repaid in full. Tenant acknowledges receipt of a Pledge
Notice from Landlord with respect to a $119,750,000 Loan made by Bank of China,
New York Branch to Landlord and 620 Eighth Lender NYT (NY) Limited Partnership
concurrently with the execution of this Amendment. Landlord consents to the
foregoing and waives any right, claim or demand which Landlord may have against
Tenant by reason of such payments to such Lender.

6. Tenant hereby confirms and agrees that from and after Tenant’s receipt of a
Pledge Notice until such time as such Pledge Notice is withdrawn in writing by
the Lender named in such Pledge Notice, with respect to any notice that must or
may be given by Landlord to Tenant pursuant to the Existing Lease, as amended by
this Agreement (including, without limitation, a notice of a default), such
notice may instead be given by the Lender named in such Pledge Notice with the
same force and effect as if given by Landlord.

7. Tenant represents and warrants to Landlord that the members of the
Condominium Board and the NYTC Board designated by Tenant (collectively, the
“Tenant Members”) are listed on Exhibit B attached hereto. Concurrently with the
execution of this Amendment, Tenant is executing and delivering to Landlord an
undated resignation of the Tenant Members. Tenant will not designate any
additional, substitute or replacement members of the Condominium Board or the
NYTC Board unless such member executes and delivers to Tenant and Tenant
delivers to Landlord an undated resignation. Landlord shall have the right, at
its option, only during the continuance of an Event of Default and not at any
other time, to deliver one or more of the resignations to the Condominium Board
or the NYTC Board, as applicable, and designate a replacement member.

 

4



--------------------------------------------------------------------------------

8. Except as amended by this Amendment, the Existing Lease and all covenants,
agreements, terms and conditions thereof shall remain in full force and effect
and are hereby in all respects ratified and confirmed.

9. (a) This Amendment constitutes the entire agreement among the parties
concerning its subject matter. This Amendment shall inure to the benefit of and
be binding upon the parties and their respective heirs, successors and assigns.
This Amendment may be executed in two or more counterparts and by facsimile each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

    (b) This Amendment shall be governed by and construed in accordance with the
laws of the State of New York (without giving effect to New York’s principles of
conflict of laws).

[signatures on following page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed under seal as of the day and year first above written.

 

LANDLORD: 620 EIGHTH NYT (NY) LIMITED PARTNERSHIP, a Delaware limited
partnership By: 620 EIGHTH GP NYT (NY) LLC, a Delaware limited liability
company, its general partner By: CPA:17 LIMITED PARTNERSHIP, a Delaware limited
liability company, its sole member By: CORPORATE PROPERTY ASSOCIATE 17 – GLOBAL
INCORPORATED, a Maryland corporation, its general partners By:  

/s/ Jason E. Fox

  Name:   Jason E. Fox   Title:   Executive Director TENANT:

NYT REAL ESTATE COMPANY, LLC,

a New York limited liability company,

By:  

/s/ Kenneth Richieri

  Name:   Kenneth Richieri   Title:   Manager

 

6



--------------------------------------------------------------------------------

STATE OF NEW YORK   )     )  

ss.:

COUNTY OF NEW YORK   )  

On the 26th day of August in the year 2009 before me, the undersigned, a Notary
Public in and for said state, personally appeared Jason E. Fox, personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

/s/ Kenneth R. Wong

Notary Public

 

STATE OF NEW YORK   )     )  

ss.:

COUNTY OF NEW YORK   )  

On the 26th day of August in the year 2009 before me, the undersigned, a Notary
Public in and for said state, personally appeared Kenneth Richieri, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

/s/ Ellen Herb

Notary Public

 

7



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

The undersigned, The New York Times Company, a New York corporation, and The New
York Times Sales Company, a Massachusetts business trust corporation
(collectively, “Guarantor”), as guarantor of the obligations of Tenant under the
Existing Lease pursuant to a guaranty dated as of March 6, 2009 (the
“Guaranty”), hereby (a) consents to the execution and delivery of this Amendment
by Tenant and (b) confirms and agrees that the execution and delivery of this
Amendment by Tenant will not diminish or affect Guarantor’s obligations under
the Guaranty, which obligations remain in full force and effect except that all
references in the Guaranty to the “Lease” shall mean the Existing Lease, as
modified by this Amendment.

Dated as of August 31, 2009

 

THE NEW YORK TIMES COMPANY By:  

/s/ Kenneth Richieri

  Name:   Kenneth Richieri   Title:   Senior Vice President THE NEW YORK TIMES
SALES COMPANY By:  

/s/ Kenneth Richieri

  Name:   Kenneth Richieri   Title:   President

 

8



--------------------------------------------------------------------------------

STATE OF NEW YORK   )     )  

ss.:

COUNTY OF NEW YORK   )  

On the 26th day of August in the year 2009 before me, the undersigned, a Notary
Public in and for said state, personally appeared Kenneth Richieri, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

/s/ Ellen Herb

Notary Public

 

STATE OF NEW YORK   )     )  

ss.:

COUNTY OF NEW YORK   )  

On the 26th day of August in the year 2009 before me, the undersigned, a Notary
Public in and for said state, personally appeared Kenneth Richieri, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

/s/ Ellen Herb

Notary Public

 

9